Citation Nr: 0637823	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  00-05 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
lumbar spine disability.

2.  Entitlement to a compensable rating for a skin condition.

3.  Entitlement to a rating in excess of 10 percent for 
chronic headaches.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from June 1980 to May 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1999 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is not manifested 
by ankylosis, incapacitating episodes of intervertebral disc 
syndrome, or pronounced intervertebral disc syndrome with 
persistent symptoms and little intermittent relief.

2.  The veteran's skin condition is not manifested by 
exfoliation, lesions, disfigurement, scarring, exudation, or 
extensive itching; it does not affect exposed areas and less 
than 5 percent of the body is affected; and there has been no 
intermittent systemic therapy within a twelve-month period.  

3.  The veteran's migraines are not manifested as 
characteristic prostrating attacks.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5295 (effective prior to September 26, 
2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for a compensable rating for a skin 
condition are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. 4.119, Diagnostic Code 7806 (effective prior 
to and after August 30, 2002).  

3.  The criteria for a rating in excess of 10 percent for 
migraines are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. 4.124a, Diagnostic Code 8100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 2005, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claims 
on appeal.  Although the notice post-dated the initial 
decision, the claims were subsequently readjudicated, without 
taint from the prior decisions.  No prejudice has been 
alleged and none is evident from the record.  Additionally, 
because increased ratings have been denied, any questions as 
to the appropriate effective dates are moot, and there can be 
no prejudice to the veteran for failure to notify with 
respect to the criteria for the effective date for 
compensation.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records, and providing VA 
examinations.  Consequently, the duty to notify and assist 
has been met.  

The veteran seeks higher ratings for a lumbar spine 
disability, skin condition, and headaches.  During the 
pendency of this appeal, the rating criteria pertaining to 
the lumbar spine and skin were amended.  The rating criteria 
for intervertebral disc syndrome (IDS) were amended effective 
September 23, 2002; the rating criteria for general diseases 
and injuries of the spine were amended effective September 
26, 2003 and the rating criteria for skin conditions were 
amended effective August 30, 2002.  The veteran was informed 
of these amendments in the March 2006 Statement of the Case, 
and had sufficient time after the notice to submit any 
additional evidence.  Because the claims were filed prior to 
the amendments, both the "old" and "new" rating formulas 
must be considered.  The new rating formula may only be 
applied after the effective dates, however.  See Rhodan v. 
West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 
(Fed. Cir. Oct. 28, 1999) (unpublished opinion).  

Lumbar spine disability 

The veteran has been diagnosed with degenerative disc disease 
and degenerative joint disease of the lumbar spine.

A June 1997 VA examination reported the veteran could forward 
flex to 80 degrees, extend to 10 degrees, bilateral flex 40 
degrees, and bilateral axial rotate 65 degrees.  Knee and 
ankle jerks were both noted to be full, and the veteran could 
heel/toe walk.  

A 2005 VA examination reported the veteran had 
"considerable" pain with no radiation.  The pain was 
aggravated by activity and somewhat relieved by rest.  The 
veteran did not admit to any incapacitating episodes or 
flare-ups (periods where discomfort immobilized him), but he 
reported some exacerbations and remissions.  The veteran was 
able to walk with a normal gait, without an assistive or 
supportive device.  His range of motion was noted to be 
painful throughout the range of motion, with increased pain 
after repetition but no fatigue, weakness, incoordination, or 
additional limitation of motion after repetition.  The range 
of flexion was 0 to 30 degrees unsupported and 0 to 80 
degrees supported by the veteran's hands.  He could extend 0 
to 15 degrees, bilateral flex 0 to 15 degrees, and bilateral 
rotate 0 to 20 degrees.  

The neurological examination demonstrated normal muscle bulk 
and tone, full strength in the upper and lower extremities, 
intact sensory feeling, intact temperature sense, and full 
and symmetric reflexes in the bilateral patellar and biceps.  
These neurological findings are consistent with past records, 
including August 1997, August 1998, August 1999, August 2001, 
October 2001, November 2001, and May 2004 treatment records, 
which report equal strength, equal deep tendon reflexes, and 
no neurological deficits.

The veteran is rated at 40 percent under the old Diagnostic 
Code (DC) 5295 for his lumbar spine disability.  The old 
criteria provide a higher rating for ankylosis or pronounced 
IDS with persistent symptoms and little intermittent relief.  
The record is absent any findings or complaints of ankylosis, 
and although the veteran's range of motion is now limited by 
pain, it is not so limited as to be analogous to ankylosis, 
including after repetition.  See DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  Additionally, there is no evidence of 
pronounced IDS with little intermittent relief.  The 2005 VA 
examination reported the veteran's history of no 
incapacitating episodes or flare-ups, and the records 
generally report the veteran is neurologically normal with no 
reflex or sensory deficit and no findings of spasm.  
Consequently, a rating in excess of 40 percent is not 
warranted under the old criteria.  

The new criteria provide ratings in excess of 40 percent for 
ankylosis or incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  As stated 
above, the evidence includes no findings of ankylosis and the 
veteran has denied incapacitating episodes.  Consequently, a 
rating in excess of 40 percent is not warranted under the 
"new" criteria.  Additionally, based on the absence of any 
neurological abnormality, a separate rating, as provided by 
the General Rating Formula of the Spine, Note (1), is not 
available.  Consequently, a rating in excess of 40 percent 
for a lumbar spine disability is not warranted under either 
the old or new criteria.  

Skin condition

The veteran has a noncompensable rating under DC 7806 for 
mixed cellular dermatitis.  The old DC 7806 provided a 10 
percent rating for eczema with exfoliation, exudation, or 
itching if involving an exposed surface or extensive area.  A 
30 percent rating was warranted for a skin condition with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  The new DC 7806 provides a 10 percent rating 
for a skin condition affecting at least 5 percent of the 
entire body or 5 percent of exposed areas, or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  

The veteran's February 1997 post-Gulf War examination record 
reported the veteran's history of rash that "comes and 
goes," and that appears as itchy, "raised, erythematous 
clusters."  The veteran reported the "rash" had been on 
his shoulders, chest, buttocks, and trunk.  Records from 
September 1997 also report an itchy rash, this time on the 
upper trunk, right upper extremity and bilateral inner 
thighs.  A March 1998 VA examination reported the veteran had 
acne-like skin rashes on the left buttock and left axilla.  
There was no history of itching, exfoliation, or exudation.  
August and September 1999 treatment records also reported 
itching rash, and the September 1999 record assesses the 
veteran with chronic intermittent migratory pruritic 
dermatitis on the left anterior shoulder and left flank.  It 
was noted that steroid creams did not help, and the veteran 
was prescribed Retin A topical cream.  

Records in October 2001, November 2001, December 2001, May 
2004, November 2004 and September 2005 all report findings of 
no edema.  A May 2001 treatment record did report treatment 
for full-body itchy, red hives, which the veteran stated 
occurred one to two times a day for the previous two weeks.  
The veteran was prescribed prednisone and atorax.  An October 
2001 record notes the veteran complained of pruritus and was 
provided a refill of anti-itch cream.  In May 2003, the 
veteran was again seen for full-body hives and prescribed a 
week of prednisone.  

A November 2005 VA examination reported the veteran's history 
of a recurrent, intermittent rash located primarily on the 
arms and sides of the trunk.  The rash was estimated to 
affect 0 percent of exposed areas and 4 percent of the entire 
body.  There was no scarring or disfigurement.  The veteran 
was unable to quantify the frequency of the outbreaks, but 
stated that they lasted anywhere from days to weeks.  The 
veteran currently takes Benadryl to help his rash.  He does 
not have any prescriptions for the rash, and he has not been 
on a corticosteroid, suppressive therapy or any other 
medication within the past year.  He also does not use 
topical creams or ointments.  

The evidence of record does not indicate that a compensable 
rating is warranted.  There are no recorded findings or 
history of exudation, exfoliation, lesions, or disfigurement.  
Although the records do report the veteran's symptom of 
pruritus, the area affected has not been shown to be 
"extensive," and the records indicate the pruritus is only 
occasional.  Additionally, the 2005 VA examination noted the 
rash did not affect any exposed areas and only affected 4 
percent of the entire body.  Although the veteran has been 
noted to have full-body hives and prescribed prednisone, a 
steroid, these instances appear to be outliers, and the 
prednisone was not used as systemic therapy, but rather, as a 
temporary medication.  The evidence of record as a whole 
indicates that the veteran's skin condition affects him only 
intermittently on a portion of the body, with no evidence of 
the skin condition affecting exposed areas.  Based on the 
foregoing evidence, the veteran's skin condition most nearly 
approximates a noncompensable rating; consequently, an 
increased rating is denied.   

Headaches

The veteran is currently rated at 10 percent under DC 8100 
for migraines.  DC 8100 provides a 30 percent rating for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  

A June 1997 VA examination reported the veteran's complaint 
of headaches, but the examiner found that the headaches 
"were not unusual."  No diagnosis was made.  An August 1997 
treatment record diagnosed the veteran with migraine 
headaches.  An August 1997 emergency room record reported the 
veteran's complaints of headaches.  The headache abated after 
one hour, and the veteran was discharged and instructed to 
use Tylenol or Motrin.  A September 1997 brain MRI reported 
normal results and neurology treatment record assessed the 
veteran with mild, chronic headaches.  

The records are subsequently silent as to complaints or 
treatment for headaches until October 1999, when the veteran 
reported a history of daily morning headaches, with mild 
relief provided by Tylenol.  The October 1999 treatment 
record assessed the veteran with chronic headaches.  
Subsequently in October 2001, the veteran reported he had 
headaches from July until December, which usually lasted for 
an hour a day and then went away spontaneously.  The record 
also reported the veteran's negative history as to "chronic 
or recurrent headache, blurred vision, memory loss, 
paresthesias, or weakness."  

A 2005 VA examination record reported the veteran history of 
headaches once a week, lasting from 30 minutes to 1 hour.  
The headaches have a pulsating pain, with pressure behind the 
eye and occasional dizziness, nausea, left eye tearing, 
occasional blurred vision, and a sensation of feeling hot.  
The pain is usually 10/10 and the veteran takes Excedrin 
Migraine and some prescription medicine (etodolac for pain 
and propranolol).  When he gets the headaches, the veteran 
has to close his eyes and rest until the symptoms abate.  He 
was unable to quantify the amount of time lost from work or 
visiting the emergency room.  The examiner assessed the 
veteran with migraine headaches, worsening in severity, with 
headache frequency of once a week.  A head computed 
tomography scan showed no evidence of an acute intracranial 
process.  

The evidence of record does not indicate that the veteran has 
"characteristic prostrating attacks" of migraines.  
Although the veteran has provided a history of weekly 
headaches, these headaches are reported to last only 1 hour 
at most.  The records indicate only one hospital visit for 
the headaches, and the headache was resolved within one hour.  
Based on the duration of the veteran's headaches, and the 
absence of any prescription medicine, a rating in excess of 
10 percent is not warranted for the veteran's migraines.  


ORDER

A rating in excess of 40 percent for a lumbar spine 
disability is denied.

A compensable rating for a skin condition is denied.

A rating in excess of 10 percent for migraines is denied.  





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


